DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              WYLIE BILLUPS,
                                Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D14-3130

                          [January 28, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; John S. Kastrenakes,
Judge; L.T. Case No. 502008CF011478AXXXMB.

  Wylie Billups, Okeechobee, pro se.

  Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Walton v. State, 106 So. 3d 522 (Fla. 1st DCA 2013),
rev. granted, 123 So. 3d 1148 (Fla. 2014).

DAMOORGIAN, C.J., STEVENSON and CIKLIN, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.